Citation Nr: 1439029	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 70 percent for major depressive disorder with recurrent anxiety.

2.  Entitlement to an increased disability rating (evaluation) in excess of 40 percent for lumbar spine facet joint arthritis (hereinafter "lumbar spine disability").

3.  Entitlement to an initial disability rating (evaluation) for left lower extremity sciatic nerve incomplete paralysis ("left lower extremity disability") in excess of 20 percent for the period prior to February 1, 2013, and in excess of 40 percent from February 1, 2013. 

4.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for right lower extremity sciatic nerve incomplete paralysis.

5.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1953 to March 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008, May 2011, and April 2013 rating decisions decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2008 rating decision granted service connection for left lower extremity sciatic nerve decreased sensation, assigned a 20 percent rating, and granted an increased disability rating of 40 percent for lumbar spine facet joint arthritis, both effective February 15, 2008 (the date of the increased claim for the service-connected lumbar spine disability).  The May 2011 rating decision denied an increased rating in excess of 70 percent for major depressive disorder with recurrent anxiety and a TDIU.  The April 2013 rating decision created a "staged" initial rating of 40 percent for the left lower extremity sciatic nerve incomplete paralysis and granted service connection for right lower extremity sciatic nerve incomplete paralysis, both effective February 1, 2013 (the date of the February 2013 VA examination).  

Pursuant to the June 2013 Board remand instructions, the Veteran was contacted and asked to provide information as to all treatment of the service-connected lumbar spine and lower extremity disabilities, to which the Veteran did not respond; and additional VA treatment records pertaining to treatment of the lumbar spine and lower extremities were obtained and associated with the claims file.  The Board finds there has been substantial compliance with the prior Board remand orders with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the issues of higher disability ratings for the lumbar spine and lower left extremity disabilities.  

In June 2014, VA received a private treatment record dated May 2014 and a May 2014 letter from Dr. J.R.  While the most recent supplemental statement of the case, dated in April 2014, does not include review of this evidence, the Veteran, through the representative, submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).     

In its November 2012 and June 2013 remands, the Board referred to the agency of original jurisdiction (AOJ) the issues of whether new and material evidence had been received to reopen service connection for hypertension and service connection for stomach and heart disorders.  See also September 2012 written statement from the Veteran's representative.  The record does not reflect that action has been undertaken as to those issues; therefore, the issues are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of a higher initial rating for right lower extremity sciatic nerve incomplete paralysis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's major depressive disorder with recurrent anxiety has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: depression, anxiety, irritability, chronic sleep impairment with nightmares, difficulty establishing and maintaining effective work and social relationships, social isolation, panic attacks that occur more than once per week, mild memory impairment, impaired concentration, and occasional passive suicidal thoughts.

2.  For the entire increased rating period, the Veteran's major depressive disorder with recurrent anxiety has not more nearly approximated total occupational and social impairment.

3.  For the entire increased rating period, the Veteran's lumbar spine disability has been manifested by mild degenerative disc disease of the lumbar spine with moderately severe stenosis, moderately severe osteoarthritis of facet joints of the lower spine, mid lumbar scoliosis, limitation of flexion to 20 degrees, painful motion, weakness, excess fatigability, incoordination, unsteady gait, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and incapacitating episodes with a total duration of at least 1 week but less than 2 weeks during a 12 month period.

4.  For the entire increased rating period, the Veteran's lumbar spine disability has not been manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

5.  For the initial rating period prior to February 1, 2013, the Veteran's left lower extremity disability has been manifested by subjective feelings of cold in the extremity, numbness, pain, decreased pinprick sensation, normal motor function, and normal deep tendon reflexes, more nearly approximating moderate incomplete paralysis of the sciatic nerve.

6.  For the initial rating period prior to February 1, 2013, the Veteran's left lower extremity disability did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.

7.  For the initial rating period from February 1, 2013, the Veteran's left lower extremity disability has been manifested by subjective feelings of cold in the extremity, moderate intermittent pain, paresthesias, and dysesthesias, severe numbness, diminished muscle strength of active movement against gravity (3/5), hypoactive (+1) deep tendon reflexes, decreased sensation to light touch, and no muscle atrophy, more nearly approximating moderately severe incomplete paralysis of the sciatic nerve.

8.  For the initial rating period from February 1, 2013, the Veteran's left lower extremity disability did not more nearly approximate severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 70 percent for major depressive disorder with recurrent anxiety have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).  

2.  The criteria for an increased disability rating in excess of 40 percent for lumbar spine facet joint arthritis have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).   

3.  For the period prior to February 1, 2013, the criteria for an initial disability rating in excess of 20 percent for left lower extremity sciatic nerve incomplete paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

4.  For the period from February 1, 2013, the criteria for an initial disability rating in excess of 40 percent for left lower extremity sciatic nerve incomplete paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the issue of a higher initial rating for the left lower extremity disability, this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 	 § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson,     483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  

With respect to the issues of increased ratings for the lumbar spine disability and major depressive disorder, notice was provided to the Veteran in March 2008 and May 2010, prior to the initial adjudication of the claims in July 2008 and May 2011, respectively.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, a September 1987 Social Security Administration (SSA) disability benefits determination, and lay statements.  

A request for disability benefits records was sent to the SSA and a negative response, indicating that there were no medical records available, was received.  In July 2010, the RO informed the Veteran that SSA records were unable to be obtained and asked the Veteran to submit any SSA records he had in his possession.  The Veteran did not submit any SSA records.  The RO issued a formal finding of unavailability of SSA records.  Further, in a May 2011 written statement, the Veteran stated that he understood the SSA records were destroyed.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2008, November 2010, and February 2013.  The Board finds that the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

In an August 2008 written statement, the Veteran contended that the March 2008 VA examiner did not address his back pain, gait, fatigue, weakness, or stenosis.  Review of the March 2008 VA examination report does not support this contention.  The March 2008 VA examiner specifically noted that the Veteran has been diagnosed with spinal stenosis, reported symptoms of constant back pain, had an abnormal gait, and was additionally limited by pain, fatigue, weakness, and lack of endurance upon repetitive range of motion testing.

In a September 2012 written statement, through the representative, the Veteran contended that the March 2008 VA examination was inadequate to the extent that it did not indicate the number and duration of incapacitating episodes associated with the lumbar spine disability.  Pursuant to the June 2013 Board remand instructions, another VA examination was obtained that details the number and duration of the Veteran's incapacitating episodes.  

In a May 2013 written statement, the Veteran contended that the lumbar scoliosis was not addressed by VA in rating the lumbar spine disability.  Review of the February 2013 VA thoracolumbar spine examination report does not support this contention.  The February 2013 VA examination report notes a diagnosis of mid lumbar scoliosis.  VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The March 2008 and February 2013 VA examination reports did not separate out any symptoms related to the Veteran's various lumbar spine disabilities.  Further, the Board has included any symptoms associated with lumbar scoliosis amongst the Veteran's service-connected lumbar spine disability in finding that a higher disability rating in excess of 40 percent is not warranted.  

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Ratings Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as with respect to higher ratings for major depressive disorder and the lumbar spine disability, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for the major depressive disorder and lumbar spine disability.

Where, as with respect to the issue of higher initial disability ratings for the left lower extremity disability, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and maintained, the currently assigned staged ratings of a 20 percent rating for the period prior to February 1, 2013 and a 40 percent rating from February 1, 2013.

Increased Rating for Major Depressive Disorder

The Veteran is in receipt of a 70 percent disability rating for major depressive disorder with recurrent anxiety under Diagnostic Code 9434.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Throughout the course of this appeal, the Veteran has contended that the service-connected major depressive disorder is worse than the assigned 70 percent rating contemplates.  In a May 2014 substantive appeal (VA Form 9), the Veteran contended that he is entitled to a 100 percent disability rating because his condition has not improved and he has been affected by the major depressive disorder for many years.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, and more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9434 that is currently assigned.

VA treatment records, dated throughout the course of this appeal, note that the Veteran was consistently alert and oriented in all spheres, denied suicidal or homicidal ideations, and lived with his wife.  VA treatment records dated from April 2009 to September 2011 note moderate to severe impairment due to psychiatric symptoms, including depression and anxiety, with the Veteran reporting some anger and judgment towards his family.  

A July 2009 VA treatment record notes that the Veteran appeared moderately depressed and less anxious.  The Veteran reported some complaints about family and that his grandchildren avoided him the past couple of years.  A July 2010 VA treatment record notes that the Veteran reported regretting his life and increasing anger in daily situations.  The treatment record notes that the Veteran appeared moderately stressed, depressed, and anxious.  An August 2010 VA treatment record notes that the Veteran endorsed anti-social tendencies.  A September 2010 VA treatment record notes symptoms of anxiety and depression, evidenced by poor sleep, withdrawn/isolative, and depressed mood, and PTSD symptoms, evidenced by recurrent intrusive thoughts, nightmares, irritability, hypervigilence, and social isolation.  

At a November 2010 VA psychiatric examination, the Veteran reported sleep impairment, nightmares, irritability, anxiety, occasional suicidal thinking of a passive nature (e.g., "life is not worth living"), increased startle response, and frequent panic attacks.  The Veteran reported that he does not want to be around other people.  The VA examination report notes no history of violent behavior or suicide attempts.  The Veteran reported being married and described a good relationship with his spouse and children.

The VA examination report noted symptoms of anxiety and depression, impaired concentration, panic attacks that occur more than once per week, and mild memory impairment.  The VA examiner noted no signs or history of delusions, hallucinations, or homicidal ideation and that the Veteran's thought process was appropriate and judgment was not impaired.  The VA examiner noted that the Veteran has difficulty establishing and maintaining effective work and social relationships because of his mistrust of others.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks and assigned a GAF score of 45.

A February 2011 VA treatment record notes that the Veteran reported his spouse avoids him and that he sits alone doing nothing with little interaction with his spouse or daughter.  A September 2011 VA treatment record notes that the Veteran had symptoms including poor sleep, social isolation, irritability, and depressed mood.  A September 2013 VA treatment record notes that the Veteran reported anxiety and sleeping problems.  A November 2013 VA treatment record notes that the Veteran reported continuing depression, sleeping all the time, and feelings of hopelessness. 

Based on the above, the Board finds that, for the entire rating period, the Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, chronic sleep impairment with nightmares, difficulty establishing and maintaining effective work and social relationships, social isolation, panic attacks that occur more than once per a week, mild memory impairment, impaired concentration, and occasional passive suicidal thoughts, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9434 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's major depressive disorder has not more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9434) during any part of the rating period.

The evidence of record reflects that the Veteran lived with his spouse throughout the entire period on appeal, though having an admittedly dysfunctional relationship with his spouse and children.  At the November 2010 VA examination, the Veteran reported a good relationship with his spouse and children, though a February 2011 VA treatment record notes that the Veteran reported his spouse avoids him and little interaction with his spouse or daughter.  Review of the VA treatment records and VA examination report note that the Veteran was oriented to person, time, and place and had no delusions, hallucinations, homicidal thoughts, or episodes of violence.  While the Veteran reported passive suicidal thoughts at the November 2010 VA examination, he was not noted to be a persistent danger to himself and the VA treatment records dated throughout the appeal period note no other suicidal ideation.

At the November 2010 VA examination, the Veteran was assigned a GAF score of 45.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  The Board finds that the November 2010 GAF Score of 45 is supported by the contemporaneous findings, consistent with Veteran's psychological presentation during the course of this appeal, and consistent with the 70 percent disability rating currently assigned.    

A 100 percent rating under Diagnostic Code 9434 requires total occupational and social impairment.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 70 percent for the service-connected major depressive disorder with recurrent anxiety is not warranted for any period.  See 38 C.F.R.	 §§ 4.3, 4.7.

Increased Rating for Lumbar Spine Disability

The Veteran is in receipt of a 40 percent disability rating for the lumbar spine disability under Diagnostic Code 5242 for the entire rating period.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran contends generally that the service-connected lumbar spine disability has manifested in more severe symptoms than contemplated by the 40 percent disability rating assigned.  Specifically, in the February 2008 claim, the Veteran contended that his back disability had continued to worsen.  In a July 2008 notice of disagreement, the Veteran reported that he has great difficulty bending and that, when he takes pain medication, he cannot function until it wears off again.  In an August 2008 written statement, the Veteran reported taking narcotics for his pain as well as incapacitating episodes.  In a July 2009 substantive appeal (VA Form 9), the Veteran contended that he should be assigned a 100 percent disability rating and reported daily pain, weakness, and severely restricted lumbar range of motion.  

In a May 2013 written statement, the Veteran contended that he has great difficulty moving, bending, and lifting his body from a sitting position.  In a September 2013 written statement, the Veteran contended that VA failed to give the proper weight to the incapacitating episodes associated with the lumbar spine disability.  In a May 2014 written statement, the Veteran stated that he has severe spinal stenosis, uses a walker, and falls as a result of difficulties caused by the spine disability.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for an increased disability rating in excess of 40 percent for the lumbar spine disability have not been met or more nearly approximated for any part of the rating period.  For the entire increased rating period, the Veteran's lumbar spine disability has been manifested by mild degenerative disc disease of the lumbar spine with moderately severe stenosis, moderately severe osteoarthritis of facet joints of the lower spine, mid lumbar scoliosis, limitation of flexion to 20 degrees, painful motion, weakness, excess fatigability, incoordination, unsteady gait, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and incapacitating episodes with a total duration of at least 1 week but less than 2 weeks during a 12 month period.  For the entire increased rating period, the Veteran's lumbar spine disability has not been manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

VA and private treatment records associated with the record repeatedly and consistently detail pain associated with the Veteran's lumbar spine disability.  An October 2008 VA treatment record notes decreased range of motion with tenderness over the lumbar spine paraspinal muscles.  A December 2012 private treatment record notes pain, weakness, an unsteady gait, and difficulty bending over.

At the March 2008 VA examination, the Veteran reported symptoms of pain so severe he drags his feet and requires the use of a cane, stiffness, and weakness elicited by physical activity, stress, prolonged sitting, or is spontaneous and relieved by rest and pain medication.  The Veteran reported that he requires complete bed rest with the highest levels of back pain.  The Veteran reported that incapacitation was recommended on numerous occasions during the previous 12 months by his VA physicians, averaging several days at a time.

Upon physical examination, the March 2008 VA examiner noted that the lumbar spine was not in any fixed position or ankylosed.  The VA examination report notes decreased lumbar spine range of motion with flexion to 20 degrees and extension, bilateral lateral flexion, and bilateral lateral flexion limited to 10 degrees.  The limitations were noted as secondary to pain at the stated degree.  Upon repetition, the VA examination report notes that the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance with no additional limitation of motion.

The February 2013 VA thoracolumbar spine examination notes diagnoses of mild degenerative disc disease of the lumbar spine with moderately severe stenosis and bilateral radiculopathy; moderately severe osteoarthritis of facet joints of the lower spine; and mid lumbar scoliosis.  The VA examiner noted that the Veteran was hospitalized from January 2, 2013 to January 5, 2013 for lumbosacral radiculitis and spinal stenosis of the lumbar region.  The Veteran developed prostatitis in December 2012 and, during his illness, became frailer and fell backwards.  The VA examination report notes that the Veteran is dependent with his activities of daily living requiring assistance from his wife in bathing, dressing, grooming, meal preparation, administration of medications, and driving.  Constant use of a walker was also noted.

Physical examination in February 2013 revealed decreased range of motion of the thoracolumbar spine with forward flexion to 30 degrees, extension to 5 degrees, and bilateral lateral rotation and flexion to 10 degrees.  Objective evidence of painful motion was noted at each stated degree.  The VA examination report notes that the Veteran was not able to perform repetitive testing because he was frail, deconditioned, and had a fear of falling.  The VA examination report notes functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

In a May 2014 letter, Dr. J.R. noted that the Veteran suffers from almost daily pain contributing to mobility and gait issues with episodes of severe debilitating pain punctuated by periods of relative instability.  Dr. J.R. noted that the Veteran requires support from his spouse for assistance in activities of daily living.  A May 2014 private treatment record notes that the Veteran has low back pain that causes difficulty with sitting, standing, walking, sleeping, sit-stand and stand-sit transfers, sit-supine and supine-sit transfers, bed mobility, getting in and out of vehicles, and lifting.  

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The March 2008 and February 2013 VA examination reports note no evidence of ankylosis.  Rather, flexion was measured to 20 degrees upon physical examination at the March 2008 VA examination and to 30 degrees upon physical examination at the February 2013 VA examination.  The Board finds that the weight of the evidence demonstrates that the Veteran's flexion has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine, as necessary for a (higher) 50 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's lumbar spine disability has caused pain, weakness, instability, fatigability, and incoordination, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic low back pain.  As noted above, the March 2008 and February 2013 VA examination reports note no evidence of ankylosis or that the level of functional impairment arises to the level of ankylosis.  Rather the VA examination reports note forward flexion to, at worst 20 degrees; therefore, the degree of functional impairment does not warrant a higher evaluation based on limitation (or absence) of motion.  

Further, a higher disability rating is also not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the any part of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has contended that he experiences incapacitating episodes associated with the service-connected lumbar spine disability.  Specifically, in an August 2008 written statement, the Veteran reported incapacitating episodes associated with the lumbar spine disability but that he does not go to the doctor every time he is in severe pain.  The Veteran reported episodes of extreme pain daily that are so severe he requires help back into the house.  In the July 2009 substantive appeal, the Veteran contended that he is unable to do anything four days per week due to the arthritis in his back.  The Veteran contended that there is no way a doctor can document how many incapacitating episodes he experiences because health insurance companies do not allow people to go to the doctor that frequently. 

The Board finds that the weight of the evidence of record does not support a finding that the Veteran's lumbar spine disability has been manifested by at least 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period.  The March 2008 VA examination report notes that the Veteran reported incapacitating episodes with bed rest recommended by VA physicians on numerous occasions but does not note the frequency or length of these episodes.  The February 2013 VA examination report notes that the Veteran had at least 1 week but less than 2 weeks of incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician.

While the Board finds that the Veteran is competent to report putting himself on bed rest due to incidents of back pain throughout the appeal period, a note to Diagnostic Code 5243 specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In the August 2008 written statement, the Veteran specifically stated that he did not go to a doctor every time he was in severe pain and rather put himself to bed.  Accordingly, because the Veteran has in fact acknowledged that the majority of the claimed bed rest was not physician ordered, the Board finds that these reported episodes do not represent periods of incapacitating under Diagnostic Code 5243.  While the February 2013 VA examination report notes incapacitating episodes of at least one week but less than two weeks over the previous 12 month period, review of the evidence of record, including VA examination reports and VA treatment records, spanning the length of this appeal, do not otherwise reflect, beyond the Veteran's uncorroborated lay statements, incapacitating episodes having a total duration of at least six weeks due to the lumbar spine disability to warrant a higher evaluation under Diagnostic Code 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   

For these reasons, the Board finds that the appeal for an increased disability rating in excess of 40 percent for the lumbar spine disability have not been met or more nearly approximated for any period; therefore, the claim must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against the claim, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.    

The Veteran is in receipt of a separate disability rating for left lower extremity sciatica associated with the lumbar spine disability, adjudicated below.  The Veteran is also in receipt of a separate disability rating for right lower extremity sciatica, which the Board is remanding below; therefore, that issue will not be adjudicated at this time.  The Board finds that a separate rating is not warranted for any other neurologic impairment associated with the lumbar spine disability.  The March 2008 VA examination report notes no bowel, bladder, or erectile dysfunction as a result of the lumbar spine disability.  The February 2013 VA examination report notes that the Veteran did not have any other neurologic abnormalities or findings (other than the lower extremity sciatica) related to the lumbar spine disability, to including bowel or bladder problems or pathologic reflexes.  Based on the evidence of record, the Board finds that a separate evaluation for neurological impairment is not warranted for any part of the initial rating period.  

Finally, the March 2008 and February 2013 VA examination reports note no scars associated with the lumbar spine disability.  Nor has the Veteran alleged otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2013).  

Initial Rating for Left Lower Extremity Disability

The Veteran is in receipt of a 20 percent disability rating for the initial rating period prior to February 1, 2013 and a 40 percent disability rating from February 1, 2013 for left lower extremity disability under Diagnostic Code 8520.  Under the criteria, disability ratings of 20, 40, and 60 are warranted, respectively, for moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the service-connected left lower extremity sciatic nerve incomplete paralysis is worse than that contemplated by the 20 and 40 percent "staged" disability ratings assigned.  Specifically, in a July 2008 notice of disagreement, the Veteran contended that sometimes when he walks his left leg goes numb and he cannot move until the pain dissipates.  The Veteran reported the pain travels down his leg to the foot and that his leg is very cold.  In a May 2013 written statement, the Veteran contended that his left extremity disability should be rated as 60 percent disabling, contending that he has severe sciatica with pain and numbness down the side of the leg extending to the toes.  The Veteran contended that, even though he does not have muscle atrophy, the left extremity sciatica is severe and warrants a higher disability rating.

Prior to February 1, 2013

After a review of all the lay and medical evidence, the Board finds that, for the period prior to February 1, 2013, the criteria for an initial rating in excess of 20 percent for left lower extremity sciatic nerve incomplete paralysis have not been met or more nearly approximated.

At the March 2008 VA examination, the Veteran reported pain traveling from the back down the left leg that is elicited by physical activity, stress, prolonged sitting, or is spontaneous and relieved by rest and pain medication.  The VA examination report notes normal motor function and deep tendon reflexes.  The VA examination report notes decreased pinprick sensation and positive straight leg raise testing for the left lower extremity.  

October 2008 VA treatment records note that the Veteran reported his left leg gives out and often feels like he will fall.  A negative straight leg raising test was noted.  A January 2011 VA treatment record notes that the Veteran reported lower back pain that radiates down both his legs and that, at times, it is hard to walk due to the pain.

Based on the above, the evidence of record does not establish that the Veteran's left lower extremity disability warrants a disability rating in excess of 20 percent for the appeal period prior to February 1, 2013.  For the initial rating period prior to February 1, 2013, the Veteran's left lower extremity disability has been manifested by subjective feelings of cold in the extremity, numbness, pain, decreased pinprick sensation, normal motor function, normal deep tendon reflexes, and more closely approximates moderate incomplete paralysis of the sciatic nerve.  The weight of the evidence does not demonstrate that the left lower extremity has more nearly approximated moderately severe incomplete paralysis of the sciatic nerve, as necessary for a higher disability rating under Diagnostic Code 8520.  As noted at the March 2008 VA examination, the Veteran had normal deep tendon reflexes and motor function in the left lower extremity and, while decreased pinprick sensation was noted, sensation was not absent.  Based on the above, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 8520 for the Veteran's service-connected left lower extremity sciatic nerve incomplete paralysis for the rating period prior to February 1, 2013.  38 C.F.R.	 §§ 4.3, 4.7.

From February 1, 2013

After a review of all the lay and medical evidence, the Board finds that, for the period from February 1, 2013, the criteria for an initial rating in excess of 40 percent have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

At the February 2013 VA examination, the Veteran reported low back pain that radiates down the left leg to his foot causing numbness in the left foot that makes him unsteady.  The VA examiner noted radiculopathy paresthesia to the left knee.  Muscle strength testing revealed active movement against gravity (3/5) in the lower left extremity.  No muscle atrophy was noted.  The VA examination report notes that deep tendon reflexes were hypoactive (1+), sensation to light touch was decreased in the left lower extremity, and a positive straight leg raising test.  The VA examiner noted that the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  

For the increased rating period from February 1, 2013, the Veteran's left lower extremity disability has been manifested by subjective feelings of cold in the extremity, moderate intermittent pain, paresthesias, and dysesthesias, severe numbness, diminished muscle strength of active movement against gravity (3/5), hypoactive (1+) deep tendon reflexes, decreased sensation to light touch, and no muscle atrophy, and more closely approximates moderately severe incomplete paralysis of the sciatic nerve.  The evidence does not show that the left lower extremity disability has been manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.  The February 2013 VA examination report notes no muscle atrophy in the left lower extremity, a necessary requirement for a 60 percent disability rating under Diagnostic Code 8520.  The VA treatment records associated with the claims file also do not indicate any muscle atrophy in the left lower extremity.  38 C.F.R. § 4.124a.  Based on the above, the Board finds that a disability rating in excess of 40 percent is not warranted under Diagnostic Code 8520 for the Veteran's service-connected left lower extremity sciatic nerve incomplete paralysis for the rating period from February 1, 2013.  38 C.F.R. §§ 4.3, 4.7.
  
For these reasons, the Board finds initial disability ratings for the left lower extremity sciatic nerve incomplete paralysis in excess of 20 percent for the period prior to February 1, 2013, and in excess of 40 percent from February 1, 2013, have not been met or more nearly approximated for any period; therefore, the appeal must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against the appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the major depressive disorder, lumbar spine disability, or left lower extremity disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depressive disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder has been manifested by depression, anxiety, irritability, chronic sleep impairment with nightmares, difficulty establishing and maintaining effective work and social relationships, social isolation, panic attacks that occur more than once per a week, mild memory impairment, impaired concentration, and occasional passive suicidal thoughts.  These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has been manifested by arthritis, incapacitating episodes, and limitation of motion, including due to pain, weakness, excess fatigability, and incoordination.  The schedular rating criteria specifically provides ratings for incapacitating episodes (Diagnostic Code 5243), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain, weakness, excess fatigability, and incoordination (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board finds that the symptomatology and impairment caused by the Veteran's left lower extremity sciatic nerve incomplete paralysis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's left lower extremity sciatic nerve incomplete paralysis has been manifested by moderate and moderately severe incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] 

for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acquired psychiatric disorder, lumbar spine disability, or left lower extremity 

disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased disability rating in excess of 70 percent for major depressive disorder with recurrent anxiety is denied.

An increased disability rating in excess of 40 percent for lumbar spine facet joint arthritis is denied.

An increased disability rating for left lower extremity sciatic nerve incomplete paralysis in excess of 20 percent prior to February 1, 2013, and in excess of 40 percent from February 1, 2013, is denied.


REMAND

Initial Rating for Right Lower Extremity Disability

In April 2013, the RO granted a separate 20 percent initial rating for right lower extremity sciatic nerve incomplete paralysis.  In May 2013, the Veteran submitted a notice of disagreement with the initial rating assigned for the right lower extremity sciatic nerve incomplete paralysis.  In June 2013, the Board, in pertinent part, remanded the issue of a higher initial rating for the right lower extremity sciatic nerve incomplete paralysis for the AOJ to issue a statement of the case addressing the issue.  In April 2014, the AOJ issued a supplemental statement of the case that purported to address the issue of a higher initial rating for the right lower extremity.  A supplemental statement is not to be used to respond to a notice of disagreement on newly appealed issues that were not originally addressed in a statement of the case; therefore, the Board finds that remand of this issue to the AOJ for issuance of a statement of the case is required.  See 38 C.F.R. § 19.31(a) (2013); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Manlincon v. West, 12 Vet. App. 238 (1999).


TDIU

During the pendency of this appeal, the Veteran has asserted that his service-connected disabilities prevent him from working.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.  

At the November 2010 VA psychiatric examination, the Veteran reported not working for the previous 15 years and indicated that his unemployment is not due, primarily, to the effects of a mental disorder.  In a September 2013 written statement, the Veteran contended that his service-connected disabilities warrant a decision for unemployability.  The February 2013 VA examiner noted that the Veteran's lumbar spine disability impacts his ability to work, but did not describe the impact.

The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to service-connected disabilities.  The Veteran has not been afforded a VA examination or opinion to help determine if the service-connected disabilities prevent all forms of gainful employment.  Based on the above, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for a TDIU.

Accordingly, the issues of a higher initial rating for right lower extremity sciatic nerve incomplete paralysis and a TDIU are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issue of a higher initial disability rating in excess of 20 percent for right lower extremity sciatic nerve incomplete paralysis.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed. 

2.  Contact the Veteran and request he file a completed VA Form 21-8940.  Ask the Veteran to provide a complete work history, whether he filed any workmen's compensation claims, and any other information regarding his employment or attempts to obtain employment.  

3.  Then, forward the claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's occupational impairment caused by the service-connected disabilities.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

4.  After undertaking any additional development deemed appropriate, readjudicate the remaining issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and allowed an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


